NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARISELA DANGCIL GOMEZ,                         No. 19-56317

                Plaintiff-Appellant,            D.C. No. 8:19-cv-00866-AG-DFM

 v.
                                                MEMORANDUM*
CALIBER HOME LOANS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Marisela Dangcil Gomez appeals pro se from the district court’s judgment

dismissing her action arising from an alleged loan modification agreement. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Thompson



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Paul, 547 F.3d 1055, 1058 (9th Cir. 2008). We affirm.

      The district court properly dismissed Gomez’s claims against defendant

Caliber Home Loans because Gomez failed to file suit within four years of the

claims’ alleged accrual. See Cal. Civ. Proc. Code § 337(a) (statute of limitations

for breach of written contract or for breach of its implied covenant is four years).

      Because Gomez voluntarily dismissed this appeal as to defendant Chase, we

do not consider Gomez’s claim under the California Homeowner’s Bill of Rights

because it was alleged only against Chase.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       19-56317